Citation Nr: 1217107	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  06-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-connected bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 10 percent for a service-connected bilateral hearing loss disability from November 24, 2010. 

3.  Entitlement to service connection for residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to June 1974, and in the United States Navy from November 1977 to November 1980, and from January 1983 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, inter alia, granted service connection for a bilateral hearing loss disability and assigned a noncompensable initial disability evaluation.  Subsequently, in December 2011, the RO increased the rating of the Veteran's bilateral hearing loss disability to 10 percent disabling from November 24, 1010.  This issue remains in appellate status because this rating does not represent the highest possible benefit.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The September 2005 rating decision also declined to reopen the Veteran's claim of entitlement to service connection for residuals of a left ankle fracture.  In October 2010, as will be discussed in further detail below, the Board reopened the Veteran's claim for service connection for residuals of a left ankle fracture and remanded the claim for additional development of the medical evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required with respect to the Veteran's claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In its October 2010 remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with an audiological examination and an examination of his ankle. 

With respect to the audiological examination, in addition to providing objective test results, the examination report must fully describe the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Pursuant to the Board's October 2010 Remand, the Veteran was provided with a VA audiological examination in November 2010.  Although the examiner provided audiometric findings, the examiner did not comment on the functional effects caused by the bilateral hearing loss disability.  The examiner stated only that the Veteran's hearing loss would cause "significant effects" on the Veteran's occupation.  She did not describe these effects.  As such, on remand, the Veteran should be provided with an additional audiological examination, and in addition to providing objective test results, the examiner's report should fully discuss the functional effects caused by the Veteran's bilateral hearing loss disability.

Additionally, given the examiner's suggestion that the Veteran's hearing loss disability alone would interfere significantly with his ability to work, the Board notes that a total disability rating due to individual unemployability (TDIU) may be appropriate.  A TDIU may be granted when the schedular rating for the veteran's service-connected disabilities is less than total but the veteran is unable to secure or follow a substantially gainful occupation as a result of his disabilities.  See 38 C.F.R. § 4.16(a) (2011).  An opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work should be obtained on remand.

With respect to the examination of the Veteran's left ankle, the Veteran's April 1974 entrance examination indicated that the Veteran reported that he had experienced a left ankle fracture in 1970.  The entrance examiner did not consider this injury to be disqualifying.  The Veteran then received treatment in June 1974 for an ankle sprain.  While the Veteran has stated that he received a medical separation for this ankle injury, the record shows instead that he was medically separated from this period of active duty in June 1974 for bilateral sensorineural hearing loss.  

As noted in the Board's October 2010 remand, the law provides that every Veteran is taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002).  

In order to rebut this assumption, called the "presumption of soundness," there must be clear and unmistakable evidence demonstrating that the injury or disease existed before service and clear and unmistakable evidence that such injury or disease was not aggravated by such service.  See VAOPGCPREC 3-2003 (July 16, 2003).

The Board's October 2010 remand indicated that the possibility of a pre-service left ankle fracture raised the question whether a pre-existing disorder became appreciably worse during service beyond its natural progression.  Although a VA examination report was of record at that time, the Board found that it failed to provide an opinion whether the Veteran's pre-existing left ankle injury was aggravated during service.  The Board therefore determined that an additional VA examination was needed in order to address issues relating to the Veteran's soundness before service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran received such an examination in October 2010.  The examiner was asked to opine whether an ankle disability existed prior to service (considering the references to a fracture before enlistment), and if so, whether such left ankle disability was aggravated during military service beyond its natural progression.  The examiner did not address these questions.  A supplemental opinion addressing these questions is required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issues on appeal.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.  Obtain any additional VA and non-VA treatment records identified by the Veteran.  Perform all follow-up indicated and document negative responses.

2.  Schedule the Veteran for an audiological examination to determine the current severity of his bilateral hearing loss disability.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to and reviewed by the examiner, and the examiner's report must indicate that such review occurred.

3.  Then, forward the Veteran's claims file to the examiner who conducted the October 2010 ankle examination.  If such examiner is unavailable, provide the Veteran's claims file to another examiner, with the possibility of conducting another examination, if the examiner deems an additional examination to be appropriate.  A supplemental opinion should be provided regarding the following questions:

a)  With respect to the Veteran's period of active duty service from May 20, 1974 to June 28, 1974, answer question (i), and then either question (ii) or (iii), as appropriate:

(i)  Did a left ankle disability clearly and unmistakably exist prior to this period of service?  This answer should explicitly consider the evidence of record suggesting that the Veteran experienced an ankle fracture before enlistment.

(ii) If a left ankle condition did not clearly and unmistakably exist prior to this period of service, it is at least as likely as not (i.e., a probability of 50 percent or greater) that a left ankle condition originated during, or is etiologically related to, this period of service? 

(iii)  If a left ankle condition did clearly and unmistakably exist prior to this period of service, was the disability clearly and unmistakably not aggravated beyond the natural progression of the disability during this period of service?

b)  With respect to the Veteran's period of active duty service from November 1977 to November 1980, answer question (i), and then either question (ii) or (iii), as appropriate:

(i)  Did a left ankle condition clearly and unmistakably exist prior to this period of service?

(ii)  If a left ankle condition did not clearly and unmistakably exist prior to this period of service, it is at least as likely as not (i.e., a probability of 50 percent or greater) that a left ankle condition originated during, or is etiologically related to, this period of service? 

(iii)  If a left ankle condition did clearly and unmistakably exist prior to this period of service, was the disability clearly and unmistakably not aggravated beyond the natural progression of the disability during this period of service?

c)  With respect to the Veteran's period of active duty service from January 1983 to January 1987, answer question (i), and then either question (b) or (c), as appropriate:

(i)  Did a left ankle condition clearly and unmistakably exist prior to this period of service?

(ii)  If a left ankle condition did not clearly and unmistakably exist prior to this period of service, it is at least as likely as not (i.e., a probability of 50 percent or greater) that a left ankle condition originated during, or is etiologically related to, this period of service? 

(iii)  If a left ankle condition did clearly and unmistakably exist prior to this period of service, was the disability clearly and unmistakably not aggravated beyond the natural progression of the disability during this period of service?

The examiner should provide a detailed rationale for any opinion reached.  

4.  Then, after completing the above directives, forward the Veteran's claims folder to an examiner of appropriate expertise in order to assess whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to his service-connected disabilities.  

The claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must provide an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

The opinion provider should cite to the medical and competent lay evidence of record, including the Veteran's current unemployment and his contentions regarding his ability to work, and explain the rationale for all opinions given.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





